DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-3-21 has been entered.
Applicant’s amendment filed on 8-3-21 has been entered.  Claims 90 and 92 have been canceled.  Claims 82, 87-89, 91 and 93-107 are pending.  
Claims 82, 87-89, 91 and 93-107 are under consideration.  SEQ ID No. 56,967 is the originally elected species from claim 82 and is found to be allowable.  Additional SEQ ID No. is under consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 82, 87-89, 93-94, 97-98, 101 and 103 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musunuru et al., January 15, 2015 (WO 2015/006498 A2, Musunuru A) as evidenced by Musunuru et al., 2015 (GeneSeq Accession No. BBT87993, computer printout, p. 1, Musunuru B).
Claims 82, 87-89, 93-94, 97-98, 101 and 103 are directed to a method for editing an interleukin 7 receptor (IL7R) gene in a cell, the method comprising introducing into a cell ex vivo (a) one or more S. pyrogenes Cas9 (SpCas9) endonuclease, or one or more nucleic acid encoding same, and (b) one or more guide RNA (gRNA comprising a nucleotide sequence selected from SEQ ID Nos.: 54,863 etc.  Claim 87 specifies introduction of the one or more SpCas9 endonuclease and one or more gRNAs effects one or more single strand breaks (SSBs) or double strand breaks (DSBs) within the IL7R gene.  Claim 88 specifies the edited cell comprises an insertion or deletion of one or more exons within the IL7R gene.  Claim 89 specifies the edited cell comprises a correction of one or more mutations within or near the IL7R gene.  Claim 93 specifies the cell is a hematopoietic progenitor cell or a white blood cell.  Claim 94 further comprises introducing into the cell a polynucleotide donor template and the polynucleotide donor template is either a single- or double-stranded polynucleotide.  Claim 97 specifies the polynucleotide donor template comprises a nucleotide sequence encoding at least a portion of a wild-type IL7R gene, minigene, or cDNA.  Claim 98 specifies the nucleotide sequence encodes (i) exon 1 of the wild-type IL7R gene or a fragment thereof, (ii) exon 2 of the wild-type IL7R gene or a fragment thereof, (ii) exon 1 and exon 2 of the wild-type IL7R gene, or (iv) the entire IL7R gene.  Claim 101 specifies the SpCas9 endonuclease and/or the one or more 
Regarding claim 82, Musunuru A teaches a method for altering a target severe combined immunodeficiency (SCID)-associated polynucleotide sequence in a cell comprising contacting the SCID-associated polynucleotide sequence with a CRISPR/Cas protein and one or two ribonucleic acid that direct Cas protein to and hybridize to target motif of the target SCID-associated polynucleotide sequence (e.g. claim 1).  Said altering a target SCID-associated polynucleotide sequence can be performed in a cell ex vivo (e.g. claim 2).  The SCID-associated polynucleotide sequence is interleukin 7 receptor (IL7R) or a variant thereof, such as human IL7R sequence.  The guide sequences can be used with the CRISPR/Cas systems to alter target polynucleotide sequence of human IL7R (e.g. [0129]).  The Cas protein can be a Streptpcoccus pyogenes Cas9 protein or a functional portion thereof (e.g. [0253]) (For claim 82).  Musunuru A also discloses the sequence of SEQ ID No. 54,863 as evidenced by Musunuru B.  Musunuru B teaches a human IL7R targeted gRNA sequence, SEQ ID No. 1139 (GeneSeq Accession No. BBT87993), which is 100% identical to the sequence of SEQ ID No. 54,863.  Musunuru B teaches a method of contacting the target sequence with CRISPR-associated (CAS) protein and RNAs.  The present sequence represents a gRNA sequence for altering the target polynucleotide sequence of human interleukin 7 receptor (IL7R).
Regarding claim 87, Musunuru A teaches the target polynucleotide sequence is cleaved such that a double-strand break results or a single-strand break results (e.g. claims 37 and 39).
Regarding claims 88-89 and 97-98, Musunuru A teaches the target polynucleotide sequence comprises multiple different portions of IL7R (e.g. one or more mutations in the IL7R 
Regarding claim 93, Musunuru A teaches the cell is a hematopoietic stem cell (e.g. claim 60).
Regarding claim 94, Musunuru A teaches homology-directed repair is performed using an exogenously introduced DNA repair template and the exogenously introduced DNA repair template is single-stranded or double stranded (e.g. claims 51-53).
Regarding claim 101, Musunuru A teaches the process of introducing the nucleic acids into cells can be achieved by lipid-mediated transfection or electroporation, and transfection or infection using a viral vector (e.g. [0260]).
Regarding claim 103, Musunuru A teaches the Cas protein is complexed with the one to two RNA and they are contained in lipid nanoparticle (e.g. [0261]).
Thus, the claims are anticipated by Musunuru A as evidenced by Musunuru B.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 82, 87-89, 91 and 93-107 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlman et al., 2015 (WO 2015/089419 A2, IDS) in view of Musunuru et al., 2015 (GeneSeq Accession No. BBT87993, computer printout, p. 1, Musunuru B).
Claims 82, 87-89, 91 and 93-107 are directed to a method for editing an interleukin 7 receptor (IL7R) gene in a cell, the method comprising introducing into a cell ex vivo (a) one or more S. pyrogenes Cas9 (SpCas9) endonuclease, or one or more nucleic acid encoding same, and (b) one or more guide RNA (gRNA comprising a nucleotide sequence selected from SEQ ID Nos.: 54,863 etc.  Claim 87 specifies introduction of the one or more SpCas9 endonuclease and one or more gRNAs effects one or more single strand breaks (SSBs) or double strand breaks (DSBs) within the IL7R gene.  Claim 88 specifies the edited cell comprises an insertion or deletion of one or more exons within the IL7R gene.  Claim 89 specifies the edited cell comprises a correction of one or more mutations within or near the IL7R gene.  Claim 91 specifies i) the one or more gRNAs are sgRNAs, ii) the one or more gRNAs are modified gRNAs, and/or iii) the one or more SpCas9 endonucleases are pre-complexed with the one or more gRNAs prior to introducing into the cell.  Claim 93 specifies the cell is a hematopoietic progenitor cell or a white blood cell.  Claim 94 further comprises introducing into the cell a 
Regarding claims 82, 87-89, 91, 94, 98-99 and 105-106, Dahlman discloses a method of modifying an organism or a non-human organism by manipulation of a target sequence in a genomic locus of interest comprising administering a composition comprising a delivery particle formulation comprising 1) polynucleotide comprising a guide sequence capable of hybridizing to a target sequence in a eukaryotic cell and a least one or more tracr mate sequences, 2) a polynucleotide encoding a CRISPR enzyme and 3) a polynucleotide sequence comprising a tracr sequence, wherein the guide sequence directs sequence-specific binding of a CRISPR complex to the target sequence, wherein the CRISPR complex comprises the CRISPR enzyme complexed with the guide sequence and the tracr mate sequence, and the delivery particle formulation comprises a liposome, a nanoparticle, an exosomes, a microvesicle, or a gene gun (e.g. claims 45-46).  Examples of target polynucleotides include a disease associated gene or polynucleotide (e.g. [0430], examples of disease-associated genes and polynucleotides are listed in Tables A and B (e.g. [0431]).  Table B shows IL7R gene in the “inflammation and immune related diseases and disorders” (e.g. top section of Table B on page 193).  Preferred Cas enzyme may be Cas9 derived from spCas9 (S. pyogenes) or saCas9 (S. aureus) (e.g. [0016], p. 4).  “Generalizability of CRISPR-mediated cleavage in eukaryotic cells was tested by targeting additional genomic loci in both human and mouse cells by designing chimeric RNA targeting multiple sites in the human 

Regarding claims 95-97, Dahlman teaches clone DNA repair template includes homology arms with diseased allele as well as wild type repair template (e.g. [0603], p. 253).
Regarding claims 100 and 104, Dahlman teaches combination of Cas9H840A with a given sgRNA pair should result in the inversion of the overhang type.  For example, a pair of sgRNAs that will generate a 5’ overhang with Cas9n should generate the corresponding 3’ overhang instead (e.g. [0223], p. 92).  It is well suited for testing or co-transfecting a large number of sgRNAs for generating large knockout libraries or other scale-sensitive applications (e.g. [0660], p. 266).
Regarding claim 101, Dahlman teaches a suitable vector can be introduced to a cell or an embryo via one or more methods known in the art, including microinjection, electroporation and liposome transfection etc. (e.g. [0425]).
	Regarding claims 102-103, Dahlman teaches gRNAs and Cas9 of the CRISPR-Cas9 system may be delivered separately, such as dual-vector delivery system.  The Cas9 may be delivered via a viral vector and gRNAs are delivered separately.  Delivery of guides (gRNAs) may be in much the same way ad RNAi by using liposomal delivery system or lipid nanoparticles (LNP) (e.g. [0192], p. 73-74).  One can design guide RNAs to target first exon of the transthyretin (TTR) gene in the liver and use AAV8 to package Cas9 and gRNA targeting the first exon of the TTR gene (e.g. [0606], p. 254).  AAV-1, AAV-2, AAV-5, AAV-6 and AAV-9 viral vectors can be used for the delivery and or administration of the CRISPR-Cas system (e.g. [0288], p. 133-134).

Musunuru B teaches a human IL7R targeted gRNA sequence, SEQ ID No. 1139 (GeneSeq Accession No. BBT87993), which is 100% identical to the sequence of SEQ ID No. 54,863.  Musunuru B teaches a method of contacting the target sequence with CRISPR-associated (CAS) protein and RNAs.  The present sequence represents a gRNA sequence for altering the target polynucleotide sequence of human interleukin 7 receptor (IL7R).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a polynucleotide donor template encoding exon 1 and/or exon 2 or the entire IL7R gene because Dahlman teaches using gRNAs, Cas enzyme and donor DNA polynucleotide for gene editing in target disease gene, such as IL7R gene, for each candidate disease gene, DNA sequence of interest include protein-coding exons, and the break created by the CRISPR complex can be repaired by error prone non-homologous end joining (NHEJ) or high fidelity homology-directed repair (HDR), and the clone DNA repair template (donor DNA polynucleotide) includes homology arms with diseased allele as well as wild type repair template.  It would be obvious for one of ordinary skill in the art to use a polynucleotide donor template encoding exon 1 and/or exon 2 or the entire IL7R gene such that one can repair the protein-coding exons, such as exon 1 or 2, of IL7R gene or repair the entire IL7R gene via NHEI or HDR taught by Dahlman with reasonable expectation of success.

It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to introduce into the cell one or more gRNAs to effect one or more SSBs or DSBs within or near exon 1-2 of a safe harbour locus for the insertion of IL7R gene or minigene under the control of a promoter because Dahlman teaches using gRNAs, Cas enzyme and donor DNA polynucleotide for gene editing in target disease gene, such as IL7R gene, for each candidate disease gene, DNA sequence of interest include protein-coding exons, and for gene knockout approaches, early coding exons closest to the start codon offer best options for achieving complete knockout, and the clone DNA repair template (donor DNA polynucleotide) includes homology arms with diseased allele as well as wild type repair template.  Since Dahlman teaches early coding exons closet to the start codon offers best option for achieving complete knockout, it would be obvious for one of ordinary skill in the art to try to insert the IL7R gene within or near exon 1-2 of targeted locus in order to knockout the target gene.  Since Dahlman teaches CRISPR complex comprising a CRISPR enzyme 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to manipulate a target sequence in a genomic locus of interest by administering a composition comprising a delivery particle formulation comprising 1) polynucleotide comprising a guide sequence, 2) a polynucleotide encoding a CRISPR enzyme and 3) a polynucleotide sequence comprising a tracr sequence to a target cell as taught by Dahlman with reasonable expectation of success.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632